Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Christopher Holshouser on 8/26/2022.

The application has been amended as follows: 
	
Claim 7 is canceled.
Claims 5 and 12 are rejoined.


Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or fairly suggest the gas turbine seal assembly as claimed in independent claims of the application. The examiner can find no motivation to combine or modify the reference without the use of impermissible hindsight.
Prior art Hagle (U.S. Patent # 5074748) fig 5 shows a seal compartment comprising: a first component (84), a second component (86), a brush seal (brush seal between 84 and 86), a top plate (as seen in examiner annotated fig 5 below), a back plate (as seen in examiner annotated fig 5 below), a bristle pack comprising a first bristle set (as seen in examiner annotated fig 5 below), a second bristle set (as seen in examiner annotated fig 5 below), a sliding portion (as seen in examiner annotated fig 5 below), a support portion (as seen in examiner annotated fig 5 below).
	
The prior art fails to show the sliding portion including a bristle-side face positioned contiguous with and facing a portion of the second bristle set 
located between the joint and a distal end of the second bristle set.

    PNG
    media_image1.png
    746
    1034
    media_image1.png
    Greyscale

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/           Supervisory Patent Examiner, Art Unit 3675